Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 7, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  151347                                                                                            Bridget M. McCormack
  151969                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 151347
                                                                    COA: 325069
                                                                    Wayne CC: 11-012587-FH
  ROBERT DARYL THREAT,
           Defendant-Appellant.

  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 151969
                                                                    COA: 325069
                                                                    Wayne CC: 11-012587-FH
  ROBERT DARYL THREAT,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the applications for leave to appeal the February 25, 2015
  and the May 21, 2015 orders of the Court of Appeals are considered, and they are
  DENIED, because the defendant has failed to meet the burden of establishing entitlement
  to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 7, 2017
           s0227
                                                                               Clerk